ROSS, J,
CONCURRING.
I concur in the judgment, but for the reason that there was no disbarment previous to' the instant proceeding.
The majority opinion states: “what was done was equivalent to a temporary suspension from the practice of law by the trial court”. However, it was not a suspension or a disbarmenjt. It was an alternative presented to the defendant in the criminal case. He was divested of no legal right. He was as much an attorney after suspension of the sentence i as before. He had all the rights and privileges accorded him after he took the oath of office .of an attorney at law. If he did not practice, he voluntarily refrained from exercising the privileges he possessed and continued to possess up to the time of the decree in the instant case. After the disbarment proceedings, by operation of the decree of disbarment, he was divested and stripped of every privilege and prerogative of an attorney at law, ,and was from that time in the same position and status as before taking the oath of an attorney at law. Had he practiced law after the suspension of the sentence in the criminal case, and before the disbarment decree, he might have been sent to the penitentiary, ' not because he had practiced law unlawfully, but because he had violated the terms of his suspension of sentence. But, after disbarment, if he practices his profession, he may be punished for exercising the privileges of an attorney at law, which he no longer possesses.
Thus viewing the case, there was no disbarment previous to the decree in the instant case, and, hence, no element of res ad judicata is presented.